UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7645



WILLIAM J. NEAL, JR.,

                                             Plaintiff - Appellant,

          versus

AARON JOHNSON; FRANKLIN E. FREEMAN, JR.,

                                            Defendants - Appellees,

          and

JOSEPH HAMILTON; LYNN PHILLIPS; GARY DIXON; H.
B. BYAD; D. FOSTER; WILLIAM A. DUDLEY; CHARLES
K. CRAVEN, JR.; JOHN DOE, #1; JOHN DOE, #2,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-563-5-CT-H)

Submitted:   February 29, 1996             Decided:   March 28, 1996


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

William J. Neal, Jr., Appellant Pro Se. Sylvia Hargett Thibaut,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Neal v. Johnson,

No. CA-93-563-5-CT-H (E.D.N.C. Sept. 26, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  3